 

Case 2:19-cr-04704-VJ1 Document1 Filed 11/20/19 Page 1 of 1

AO 91 (Rev. 01/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
District of New Mexico

 

United States of America )
Vv. )
) Case No: |Grn 4167
Rosa Maria ALMANZA-Guzman
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief. On or about
the date of November 18, 2019 in the county of Dona Ana in the State and District of New Mexico,

the defendant violated 8 U.S.C. §1326(a)(1)/(b)(2)(Re-Entry After Deport Agg Felon), an offense described as follows:

 

an alien, who had been previously arrested and deported from the United States, subsequent to being convicted of an
aggravated felony, to wit: Importation of a controlled substance, and who had not received the consent of the appropriate
authority of the United States to reapply for admission into the United States, was found in the United States, being
willfully in the United States unlawfully

This criminal complaint is based on these facts:
On November 18, 2019, a United States Border Patrol Agent encountered the Defendant in Dona Ana County, New
Mexico. The Agent questioned the Defendant as to her citizenship to which the Defendant stated that she was a citizen
and national of Mexico, present in the United States without Immigration Documents that would allow her to be or remain
in the United States legally. Processing at the Santa Teresa Station revealed that the Defendant had been previously
deported to Mexico via Texas on or about March 28, 2011. This was subsequent to an aggravated felony conviction for
"Importation of a controlled substance" in the State of Texas on or about April 21, 2009. There is no evidence that the
Defendant received permission from the Appropriate Authority to reapply for admission into the United States.

LL?

EC omplainant' i signature

(] Continued on the attached sheet.

Fred Medina Jr Agent
Printed name and title

Sworn to before me and signed in my presence.
Date: November 20, 2019 1

's signature

GRE J. FOURATT

 

 

City and state: Las Cruces, N.M.

 

 

Printed name and title
